DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was filed after the mailing date of the notice of allowance on 06/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
Claims 1-2,5-7,9-18,22,34, and 35 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: The prior artfiled on 10/01/2021 together with art made of record fail to disclose or suggest a non-contact charger having, among other claimed allowable features,
As in claim 1: “…determining an alignment distance defining a change in charge quantity required to achieve a target alignment point, wherein the target alignment point comprises a predetermined target state of charge, based on a current charge quantity of the cell; identifying one or more unbalanced cells, based on the determined alignment distances; and balancing each unbalanced cell by adjusting the current charge quantity of each unbalanced cell in accordance with the determined alignment distances, wherein balancing each unbalanced cell comprises adjusting the current charge quantity of each unbalanced cell such that the alignment distances of the cells of the multi-cell battery are brought within a predetermined range of an alignment distance setpoint, the alignment distance setpoint comprising a function of one or more of the determined alignment distances”.
Claims 2,5-7,9-18,22, and 35 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
As in claim 34: “…one or more processors configured to: for each cell, determine an alignment distance defining a change in charge quantity required to achieve a target alignment point, wherein the target alignment point comprises a predetermined target state of charge, based on a current charge quantity of the cell; identify one or more unbalanced cells, based on the determined alignment distances; and balance each unbalanced cell by adjusting the current charge quantity of each unbalanced cell in accordance with the determined alignment distances, wherein balancing each unbalanced cell comprises adjusting the current charge quantity of each unbalanced cell such that the alignment distances of the cells of the multi-cell battery are brought within a predetermined range of an alignment distance setpoint, the alignment distance setpoint comprising a function of one or more of the determined alignment distances”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record. 
EXAMINER’S COMMENT
In particular, the prior art of record fails to teach or reasonably suggest, “wherein the target alignment point comprises a predetermined target state of charge …identifying one or more unbalanced cells, based on the determined alignment distances…wherein balancing each unbalanced cell comprises adjusting the current charge quantity of each unbalanced cell such that the alignment distances of the cells of the multi-cell battery are brought within a predetermined range of an alignment distance setpoint, the alignment distance setpoint comprising a function of one or more of the determined alignment distances”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 6, 2021